Exhibit 10.2
FIRST AMENDMENT TO
CONFIDENTIAL LICENSE AGREEMENT
FOR THE Wii CONSOLE
(Western Hemisphere)
THIS FIRST AMENDMENT (“First Amendment”) amends that certain Confidential
License Agreement for the Wii Console (Western Hemisphere) effective
February 21, 2007 between Nintendo of America Inc. (“Nintendo”) and Majesco
Entertainment Company (“Licensee”) (“Agreement”).
RECITALS
WHEREAS, Nintendo and Licensee entered into the Agreement;
WHEREAS, the Agreement currently expires on February 20, 2010, and the parties
now desire to extend the Term (as such term is defined in the Agreement) of the
Agreement as set forth below.
AMENDMENT
NOW, THEREFORE, the parties agree as follows:

1.   The definition of “Term” as set forth in Section 2.24 of the Agreement is
hereby deleted in its entirety and replaced with the following:       “ ‘Term’
means six (6) years from the Effective Date.”   2.   The Term of the Agreement
shall now expire on February 20, 2013.   3.   All other terms and conditions of
the Agreement shall remain in full force and effect. This First Amendment may be
signed in counterparts, which together shall constitute one original First
Amendment.   4.   Signatures provided by facsimile or by email (i.e., a scanned
document) shall be the equivalent of originals.

This First Amendment shall be effective as of January 4, 2010.
IN WITNESS WHEREOF, the parties have entered into this First Amendment.

                  NINTENDO:   LICENSEE:    
 
                Nintendo of America Inc.   Majesco Entertainment Company    
 
               
By:
  /s/ James R. Cannataro   By:   /s/ Adam Sultan    
 
               
 
  Name: James R. Cannataro       Name: Adam Sultan    
 
  Its: EVP, Administration       Its: SVP, GC    

